


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MOODY NATIONAL REIT I, INC. 8-K
[moody-8k_110812.htm]
EXHIBIT 10.7
 
THIS INSTRUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:
 
Michael Hickman, Esq.
Polsinelli Shughart PC
700 W. 47th St., Ste. 1000
Kansas City, MO  64112





 
TO BE RECORDED IN THE
REAL PROPERTY RECORDS OF
MONTGOMERY COUNTY, TEXAS


NOTICE OF CONFIDENTIALITY RIGHTS. IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
 
ASSIGNMENT OF LEASES AND RENTS
 
THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) executed on the date
indicated on the acknowledgment attached to this Assignment, but to be effective
as of November 7, 2012, by MOODY NATIONAL WOOD-HOU MT, LLC, a Delaware limited
liability company (“Assignor”), whose address is 6363 Woodway, Suite 110,
Houston, Texas 77057, to and in favor of U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE, SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, N.A., AS TRUSTEE, SUCCESSOR
BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES TRUST 2006-LDP9,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-LDP9 (“Assignee”),
whose address is c/o Midland Loan Services, 10851 Mastin, Suite 300, Overland
Park, Kansas 66210.
 
W I T N E S S E T H:
 
THAT, WHEREAS, Lender is the owner and holder of a loan to Woodlands Terrapin
Investors I, LLC, Woodlands Terrapin Investors II, LLC, Woodlands Terrapin
Investors III, LLC, 537 Houston, LLC, Maven Houston, LLC, Marc Hotel Houston,
LLC, and Miriam Hotel Houston, LLC, each a Texas limited liability company,
jointly and severally as tenants in common (collectively, “Original Borrower”)
in the original principal amount of $7,500,000.00 (the “Loan”), evidenced by
that certain Promissory Note (the “Note) dated as of November 17, 2006 (the
“Original Closing Date”), made by Original Borrower for the benefit of ARCS
Commercial Mortgage Co., L.P., a California limited partnership (“Original
Lender”).  The Note is secured by, among other things, that certain Deed of
Trust and Security Agreement dated as of the Original Closing Date (the
“Mortgage”), made by Original Borrower in favor of Original Lender, encumbering
Original Borrower’s interest in and to certain real property more particularly
described on Exhibit A attached hereto and incorporated herein by this reference
together with all buildings and other improvements now or hereafter located
thereon (collectively, the “Improvements”) (said real property and the
Improvements are hereinafter sometimes collectively referred to as the
“Property”), and by other documents and instruments (the Note, the Mortgage and
such other documents and instruments, as the same may from time to time be
amended, consolidated, renewed or replaced, being collectively referred to
herein as the “Original Loan Documents”); and
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, Lender has agreed to consent to a transfer of the Property from
Original Borrower to Moody National Wood-Hou Holding, LLC, a Delaware limited
liability company (the “Borrower”), the assumption of the Loan by Borrower, the
transfer of certain personal property related to the operation of the Property,
and Borrower’s lease of the Property to Assignor (collectively, the “Transfer”)
under the terms of certain consent documents, instruments and agreements,
including but not limited to, that certain Consent, Modification and Assumption
Agreement with Release dated the date hereof by and among Lender, Original
Borrower, and others (collectively, the “Assumption Documents”).  Assignor
acknowledges that the Transfer is in the best interest of and provides a direct
benefit to Assignor.
 
WHEREAS, Assignor is desirous of further securing to Assignee the performance of
the terms, covenants and agreements hereof and of the Note, the Mortgage and
each other document and agreement evidencing, securing, guaranteeing or
otherwise relating to the indebtedness evidenced by the Note (the Original Loan
Documents, the Assumption Documents and any other documents, instruments and
agreements given by Borrower, Original Borrower or others and accepted by Lender
or Original Lender for the purposes of the Transfer or of evidencing, securing,
or guaranteeing the Loan, as each of the foregoing may from time to time be
amended, consolidated, renewed or replaced, being collectively referred to
herein as the “Loan Documents).
 
NOW, THEREFORE, in consideration of Lender’s consent to the Transfer, which is
of direct benefit to Assignor, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Assignor does
hereby irrevocably, absolutely and unconditionally transfer, sell, assign,
grant, pledge and convey to Assignee, its successors and assigns, all of the
right, title and interest of Assignor in and to:
 
(a)           any and all leases, licenses, rental agreements and occupancy
agreements of whatever form now or hereafter affecting all or any part of the
Property and any and all guarantees, extensions, renewals, replacements and
modifications thereof (collectively, the “Leases”); and
 
(b)           all deposits (whether for security or otherwise), rents, issues,
profits, revenues, royalties, accounts, rights, benefits, room rentals, credit
card receipts and income of every nature of and from the Property, including,
without limitation, minimum rents, additional rents, termination payments,
forfeited security deposits, liquidated damages following default and all
proceeds payable under any policy of insurance covering loss of rents resulting
from untenantability due to destruction or damage to the Property, together with
the immediate and continuing right to collect and receive the same, whether now
due or hereafter becoming due, and together with all rights and claims of any
kind that Assignor may have against any tenant, lessee or licensee under the
Leases or against any other occupant of the Property (collectively, the
“Rents”).
 
 
2

--------------------------------------------------------------------------------

 
TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns.
 
IT IS AGREED that, notwithstanding that this instrument is a present, absolute
and executed assignment of the Rents and of the Leases and a present, absolute
and executed grant of the powers herein granted to Assignee, Assignor is hereby
permitted, at the sufferance of Assignee and at its discretion, and is hereby
granted a license by Assignee, to retain possession of the Leases and to collect
and retain the Rents unless and until there shall be an Event of Default (as
defined in the Mortgage) under any of the Loan Documents. In the event of such
an Event of Default, and during the continuance thereof, the aforementioned
license granted to Assignor shall automatically terminate without notice to
Assignor, and Assignee may thereafter, without taking possession of the
Property, demand, collect (by suit or otherwise), receive and give valid and
sufficient receipts for any and all of the Rents or take possession of the
Leases, for which purpose Assignor does hereby irrevocably make, constitute and
appoint Assignee its attorney-in-fact with full power to appoint substitutes or
a trustee to accomplish such purpose (which power of attorney shall be
irrevocable so long as any portion of the Loan is outstanding, shall be deemed
to be coupled with an interest, shall survive the voluntary or involuntary
dissolution of Assignor and shall not be affected by any disability or
incapacity suffered by Assignor subsequent to the date hereof). Further, from
and after such termination, Assignor shall be the agent of Assignee in
collection of the Rents, and any Rents so collected by Assignor shall be held in
trust by Assignor for the sole and exclusive benefit of Assignee, and Assignor
shall, within one (1) business day after receipt of any Rents, pay the same to
Assignee to be applied by Assignee as hereinafter set forth. Furthermore, from
and after such Event of Default and termination of the aforementioned license,
Assignee shall have the right and authority, without any notice whatsoever to
Assignor and without regard to the adequacy of the security therefor, to: (a)
manage and operate the Property, with full power to employ agents to manage the
same; (b) demand, collect, receive and sue for the Rents, including those past
due and unpaid; and (c) do all acts relating to such management of the Property,
including, but not limited to, negotiation of new Leases, making adjustments of
existing Leases, contracting and paying for repairs and replacements to the
Improvements and to the fixtures, equipment and personal property located in the
Improvements or used in any way in the operation, use and occupancy of the
Property as in the sole subjective judgment and discretion of Assignee may be
necessary to maintain the same in a tenantable condition, purchasing and paying
for such additional furniture and equipment as in the sole subjective judgment
of Assignee may be necessary to maintain a proper rental income from the
Property, employing necessary managers and other employees, purchasing fuel,
providing utilities and paying for all other expenses incurred in the operation
of the Property, maintaining adequate insurance coverage over hazards
customarily insured against and paying the premiums therefor. Assignee may apply
the Rents received by Assignee from the Property, after deducting the costs of
collection thereof, including, without limitation, attorneys’ fees and a
management fee for any management agent so employed, against amounts expended
for repairs, upkeep, maintenance, service, fuel, utilities, taxes, assessments,
insurance premiums and such other expenses as Assignee incurs in connection with
the operation of the Property and against interest, principal, required escrow
deposits and other sums which have or which may become due, from time to time,
under the terms of the Loan Documents, in such order or priority as to any of
the items so mentioned as Assignee, in its sole subjective discretion, may
determine. The exercise by Assignee of the rights granted Assignee in this
paragraph, and the collection of the Rents and the application thereof as herein
provided, shall not be considered a waiver by Assignee of any default or Event
of Default under the Loan Documents or prevent foreclosure of any liens on the
Property nor shall such exercise make Assignee liable under any of the Leases,
Assignee hereby expressly reserving all of its rights and privileges under the
Mortgage and the other Loan Documents as fully as though this Assignment had not
been entered into.
 
 
3

--------------------------------------------------------------------------------

 
Without limiting the rights granted hereinabove, in the event Assignor shall
fail to make any payment or to perform any act required under the terms hereof
and such failure shall not be cured within any applicable grace or cure period,
then Assignee may, but shall not be obligated to, without prior notice to or
demand on Assignor, and without releasing Assignor from any obligation hereof,
make or perform the same in such manner and to such extent as Assignee may deem
necessary to protect the security hereof, including specifically, without
limitation, appearing in and defending any action or proceeding purporting to
affect the security hereof or the rights or powers of Assignee, performing or
discharging any obligation, covenant or agreement of Assignor under any of the
Leases, and, in exercising any of such powers, paying all necessary costs and
expenses, employing counsel and incurring and paying attorneys’ fees. Any sum
advanced or paid by Assignee for any such purpose, including, without
limitation, attorneys’ fees, together with interest thereon at the Default
Interest Rate (as defined in the Note) from the date paid or advanced by
Assignee until repaid by Assignor, shall immediately be due and payable to
Assignee by Assignor on demand and shall be secured by the Mortgage and by all
of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.
 
IT IS FURTHER AGREED that this Assignment is made upon the following terms,
covenants and conditions:
 
1.           This Assignment shall not operate to place responsibility for the
control, care, management or repair of the Property upon Assignee, nor for the
performance of any of the terms and conditions of any of the Leases, nor shall
it operate to make Assignee responsible or liable for any waste committed on the
Property by the tenants guests or any other party or for any dangerous or
defective condition of the Property or for any negligence in the management,
upkeep, repair or control of the Property. Assignee shall not be liable for any
loss sustained by Assignor resulting from Assignee’s failure or inability to
collect Rents, proceeds or other payments, or to let the Property or from any
other act or omission of Assignee in managing the Property. ASSIGNOR SHALL AND
DOES HEREBY INDEMNIFY AND HOLD ASSIGNEE HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITY, LOSS, CLAIM, DEMAND OR DAMAGE WHICH MAY OR MIGHT BE INCURRED BY
REASON OF THIS ASSIGNMENT, INCLUDING, WITHOUT LIMITATION, CLAIMS OR DEMANDS FOR
SECURITY DEPOSITS FROM TENANTS OF SPACE IN THE IMPROVEMENTS DEPOSITED WITH
ASSIGNOR, AND THEREAFTER HELD IN ESCROW BY ASSIGNEE, AND FROM AND AGAINST ANY
AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST ASSIGNEE BY
REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART TO PERFORM OR
DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY OF THE
LEASES. SHOULD ASSIGNEE INCUR ANY LIABILITY BY REASON OF THIS ASSIGNMENT OR IN
DEFENSE OF ANY CLAIM OR DEMAND FOR LOSS OR DAMAGE AS PROVIDED ABOVE, THE AMOUNT
THEREOF, INCLUDING, WITHOUT LIMITATION, COSTS, EXPENSES AND ATTORNEYS’ FEES,
TOGETHER WITH INTEREST THEREON AT THE DEFAULT INTEREST RATE FROM THE DATE PAID
OR INCURRED BY ASSIGNEE UNTIL REPAID BY ASSIGNOR, SHALL BE IMMEDIATELY DUE AND
PAYABLE TO ASSIGNEE BY ASSIGNOR UPON DEMAND AND SHALL BE SECURED BY THE MORTGAGE
AND BY ALL OF THE OTHER LOAN DOCUMENTS SECURING ALL OR ANY PART OF THE
INDEBTEDNESS EVIDENCED BY THE NOTE.
 
2.           This Assignment shall not be construed as making Assignee a
mortgagee in possession.
 
3.           Assignee is obligated to account to Assignor only for such Rents as
are actually collected or received by Assignee.
 
4.           Assignor hereby further presently and absolutely assigns to
Assignee subject to the terms and provisions of this Assignment: (a) any award
or other payment which Assignor may hereafter become entitled to receive with
respect to any of the Leases as a result of or pursuant to any bankruptcy,
insolvency or reorganization or similar proceedings involving the tenants under
such Leases; and (b) any and all payments made by or on behalf of any tenant of
any part of the Property in lieu of Rent. Assignor hereby irrevocably appoints
Assignee as its attorney-in-fact to, from and after the occurrence of a default
by Assignor hereunder which has not been cured within any applicable grace or
cure period or an Event of Default under any of the other Loan Documents, appear
in any such proceeding and to collect any such award or payment, which power of
attorney is coupled with an interest by virtue of this Assignment and is
irrevocable so long as any sums are outstanding under the loan evidenced by the
Note.
 
5.           Assignor represents, warrants and covenants to and for the benefit
of Assignee: (a) that Assignor now is (or with respect to any Leases not yet in
existence, will be immediately upon the execution thereof) the absolute owner of
the landlord’s interest in the Leases, with full right and title to assign the
same and the Rents due or to become due thereunder; (b) that, other than this
Assignment and those assignments, if any, specifically permitted in the
Mortgage, there are no outstanding pledges or assignments of the Leases or
Rents; (c) that no Rents have been anticipated, discounted, released, waived,
compromised or otherwise discharged except for (i) prepayment of rent of not
more than one (1) month prior to the accrual thereof, or (ii) such actions that
may be taken in the normal operation of the Property with respect to hotel
guests and in a manner that does not have a material adverse effect on the
business, operations or financial condition of the Borrower, the Assignor or the
Property; (d) that there are no material defaults now existing under any of the
Leases by the landlord or tenant, and there exists no state of facts which, with
the giving of notice or lapse of time or both, would constitute a default under
any of the Leases by the landlord or tenant, except as disclosed in writing to
Assignee, or except as would not have a material adverse effect on the business,
operations or financial condition of the Borrower, the Assignor or the Property;
(e) that Assignor has and shall duly and punctually observe and perform all
covenants, conditions and agreements in the Leases on the part of the landlord
to be observed and performed thereunder; to the extent necessary to avoid
causing a material adverse effect on the business, operations or financial
condition of the Borrower, the Assignor or the Property; and (f) the Leases are
in full force and effect and are the valid and binding obligations of Assignor,
and, to the knowledge of Assignor, are the valid and binding obligations of the
tenants thereto.
 
 
4

--------------------------------------------------------------------------------

 
6.           Assignor covenants and agrees that Assignor shall comply with all
covenants and agreements set forth in Section 1.12 of the Mortgage.
 
7.           Assignor covenants and agrees that Assignor shall, at its sole cost
and expense, appear in and defend any action or proceeding arising under,
growing out of, or in any manner connected with the Leases or the obligations,
duties or liabilities of the landlord or tenant thereunder, and shall pay on
demand all costs and expenses, including, without limitation, attorneys’ fees,
which Assignee may incur in connection with Assignee’s appearance, voluntary or
otherwise, in any such action or proceeding, together with interest thereon at
the Default Interest Rate from the date incurred by Assignee until repaid by
Assignor.
 
8.           At any time, Assignee may, at its option, notify any tenants or
other parties of the existence of this Assignment. Assignor does hereby
specifically authorize, instruct and direct each and every present and future
tenant, lessee and licensee of the whole or any part of the Property to pay all
unpaid and future Rents to Assignee upon receipt of demand from Assignee to so
pay the same and Assignor hereby agrees that each such present and future
tenant, lessee and licensee may rely upon such written demand from Assignee to
so pay said Rents without any inquiry into whether there exists a default
hereunder or an Event of Default under the other Loan Documents or whether
Assignee is otherwise entitled to said Rents. Assignor hereby waives any right,
claim or demand which Assignor may now or hereafter have against any present or
future tenant, lessee or licensee by reason of such payment of Rents to
Assignee, and any such payment shall discharge such tenant’s, lessee’s or
licensee’s obligation to make such payment to Assignor.
 
9.           Assignee may take or release any security for the indebtedness
evidenced by the Note, may release any party primarily or secondarily liable for
the indebtedness evidenced by the Note, may grant extensions, renewals or
indulgences with respect to the indebtedness evidenced by the Note and may apply
any other security therefor held by it to the satisfaction of any indebtedness
evidenced by the Note without prejudice to any of its rights hereunder or under
any of the Loan Documents.
 
10.           The acceptance of this Assignment and the collection of the Rents
in the event Assignor’s license is terminated, as referred to above, shall be
without prejudice to Assignee. The rights of Assignee hereunder are cumulative
and concurrent, may be pursued separately, successively or together and may be
exercised as often as occasion therefor shall arise, it being agreed by Assignor
that the exercise of any one or more of the rights provided for herein shall not
be construed as a waiver of any of the other rights or remedies of Assignee, at
law or in equity or otherwise, so long as any obligation under the Loan
Documents remains unsatisfied.
 
 
5

--------------------------------------------------------------------------------

 
11.           All rights of Assignee hereunder shall inure to the benefit of its
successors and assigns, and all obligations of Assignor shall bind its
successors and assigns and any subsequent owner of the Property. All rights of
Assignee in, to and under this Assignment shall pass to and may be exercised by
any assignee of such rights of Assignee. Assignor hereby agrees that if Assignee
gives notice to Assignor of an assignment of said rights, upon such notice the
liability of Assignor to the assignee of the Assignee shall be immediate and
absolute. Assignor will not set up any claim against Assignee or any intervening
assignee as a defense, counterclaim or set-off to any action brought by Assignee
or any intervening assignee for any amounts due hereunder or for possession of
or the exercise of rights with respect to the Leases or the Rents.
 
12.           It shall be a default hereunder (a) if any representation or
warranty made herein by Assignor is determined by Assignee to have been false or
misleading in any material respect at the time made, or (b) upon any failure by
Assignor to comply with the provisions of Section 6 above or (c) upon any
failure by Assignor in the performance or observance of any other covenant or
condition hereof and, to the extent such failure described in this subsection
(c) is susceptible of being cured, the continuance of such failure for thirty
(30) days after written notice thereof from Assignee to Assignor; provided,
however, that if such default is susceptible of cure but such cure cannot be
accomplished with reasonable diligence within said period of time, and if
Assignor commences to cure such default promptly after receipt of notice thereof
from Assignee, and thereafter prosecutes the curing of such default with
reasonable diligence, such period of time shall be extended for such period of
time as may be necessary to cure such default with reasonable diligence, but not
to exceed an additional sixty (60) days. Any such default not so cured shall be
an Event of Default, entitling Assignee to exercise any or all rights and
remedies available to Assignee under the terms hereof or of any or all of the
other Loan Documents, and any default under any other Loan Document which is not
cured within any applicable grace or cure period shall be deemed a default
hereunder subject to no grace or cure period, entitling Assignee to exercise any
or all rights provided for herein.
 
13.           Failure by Assignee to exercise any right which it may have
hereunder shall not be deemed a waiver thereof unless so agreed in writing by
Assignee, and the waiver by Assignee of any default hereunder shall not
constitute a continuing waiver or a waiver of any other default or of the same
default on any future occasion. No collection by Assignee of any Rents pursuant
to this Assignment shall constitute or result in a waiver of any default then
existing hereunder or an Event of Default under any of the other Loan Documents.
 
14.           If any provision under this Assignment or the application thereof
to any entity, person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Assignment and the application of the
provisions hereof to other entities, persons or circumstances shall not be
affected thereby and shall be enforced to the fullest extent permitted by law.
 
15.           This Assignment may not be amended, modified or otherwise changed
except by a written instrument duly executed by Assignor and Assignee.
 
16.           This Assignment shall be in full force and effect continuously
from the date hereof to and until the Mortgage shall be released of record, and
the release of the Mortgage shall, for all purposes, automatically terminate
this Assignment and render this Assignment null and void and of no effect
whatsoever.
 
 
6

--------------------------------------------------------------------------------

 
17.           All notices, demands, requests or other communications to be sent
by one party to the other hereunder or required by law shall be given and become
effective as provided in the Mortgage.
 
18.           THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, EXCEPT TO THE
EXTENT THAT ANY OF SUCH LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL LAW,
IN WHICH CASE SUCH FEDERAL LAW SHALL SO GOVERN AND BE CONTROLLING.
 
19.           This Assignment may be executed in any number of duplicate
originals and each duplicate original shall be deemed to be an original. This
Assignment may be executed in any number of counterparts, each of which shall be
effective only upon delivery and thereafter shall be deemed an original, and all
of which shall constitute a single instrument, for the same effect as if all
parties hereto had signed the same signature page. Any signature page of this
Assignment may be detached from any counterpart of this Assignment without
impairing the legal effect of any signatures thereon and may be attached to
another counterpart of this Assignment identical in form hereto but having
attached to it one or more additional signature pages. The failure of any party
hereto to execute this Agreement, or any counterpart hereof, shall not relieve
the other signatories from their obligations hereunder.
 
20.           in addition to, but not in lieu of, any other rights hereunder,
Assignee shall have the right to institute suit and obtain a protective or
mandatory injunction against Assignor to prevent a breach or default, or to
enforce the observance, of the agreements, covenants, terms and conditions
contained herein, as well as the right to damages occasioned by any breach or
default hereunder by Assignor.
 
21.           This Assignment shall continue and remain in full force and effect
during any period of foreclosure with respect to the Property.
 
22.           Assignor hereby covenants and agrees that Assignee shall be
entitled to all of the rights, remedies and benefits available by statute, at
law, in equity or as a matter of practice for the enforcement and perfection of
the intents and purposes hereof. Assignee shall, as a matter of absolute right,
be entitled, upon application to a court of applicable jurisdiction, to the
appointment of a receiver to obtain and secure the rights of Assignee hereunder
and the benefits intended to be provided to Assignee hereunder.
 
23.           Notwithstanding anything to the contrary contained in this
Assignment, the liability of Assignor and its general partners for the
indebtedness secured hereby and for the performance of the other agreements,
covenants and obligations contained herein and in the Loan Documents shall be
limited as set forth in Section 1.05 of the Note; provided, however, that
nothing herein shall be deemed to be a waiver of any right which Assignor may
have under Sections 506(a), 506(b), 1111(b) or any other provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
hereby or to require that all collateral shall continue to secure all
indebtedness owing to Assignee in accordance with the Note, this Assignment and
the other Loan Documents.
 
24.           IT IS EXPRESSLY AGREED AND UNDERSTOOD THAT THIS ASSIGNMENT
INCLUDES INDEMNIFICATION PROVISIONS (INCLUDING, WITHOUT LIMITATION, THE
INDEMNIFICATION PROVISIONS CONTAINED IN SECTION 1) WHICH, IN CERTAIN
CIRCUMSTANCES, COULD INCLUDE AN INDEMNIFICATION BY ASSIGNOR OF ASSIGNEE FROM
CLAIMS OR LOSSES ARISING AS A RESULT OF ASSIGNEE’S OWN NEGLIGENCE.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor, intending to be legally bound hereby, has duly
executed this Assignment to be effective as of the date set forth in the first
paragraph hereof.

 

 
ASSIGNOR:
 
MOODY NATIONAL WOOD-HOU MT, LLC
 
a Delaware limited liability company
         
By: /s/ Brett C. Moody_____________________
 
     Brett C. Moody,
 
     Authorized Signatory



 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LEGAL DESCRIPTION
 
Reserve A, Block 1, Final Plat of HOMEWOOD SUITES-SHENANDOAH, a subdivision in
Montgomery County, Texas, according to map or plat thereof recorded in Volume N,
Page 154 of the Map Records of Montgomery County, Texas.
 
Tax Parcel No.:  0389-00-02822
 
9
 

--------------------------------------------------------------------------------